Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This FIRST AMENDMENT to Employment Agreement (the “Amendment”) is made and
entered into as of this 15th day of May, 2012 (the “Effective Date”) by and
among American Renal Management, LLC, a Delaware limited liability company (the
“Company”), American Renal Holdings, Inc., a Delaware corporation (“ARH”),
American Renal Associates Holdings, Inc., a Delaware corporation (“ARAH”), and
Joseph A. Carlucci, a resident of the Commonwealth of Massachusetts (the
“Executive”).

WHEREAS, Company, ARH and Executive entered into that certain Employment
Agreement dated March 22, 2010 (the “Agreement”);

WHEREAS, on May 15, 2012, the Executive was elected as Chairman of the Board of
ARH and ARAH;

WHEREAS, Company, ARH, ARAH and Executive desire to amend the Agreement in
connection with the Executive’s appointment as Chairman, as more fully set forth
herein; and

WHEREAS, this Amendment shall be effective as of the Effective Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree that the Agreement shall be
amended as follows:

1. The Company and ARH hereby consent to amend and restate Article 1 of the
Agreement in its entirety as follows: “During the term of this Agreement, the
Company will employ the Executive, and the Executive will serve the Company in
the capacity of the Chief Executive Officer and Chairman of the Board of
Directors of the Company.”

2. The Company and ARH hereby consent to amend and restate Article 2 of the
Agreement in its entirety as follows: “The Executive will perform duties that
are executive in nature, consistent with his titles and as delegated by the
Board of Directors of ARH (the “Board”). The Executive shall report only to the
Board and shall also serve as a member of the Board as set forth in Article 1
hereof.”

3. The Company and ARH hereby consent to amend Section 5.1 of the Agreement by
inserting the following sentences at the end of Section 5.1: “From and after the
Effective Date of this Amendment, the Company agrees to pay the Executive, in
addition to his Base Salary, the annual sum of One Hundred Thousand Dollars
($100,000) (an “Additional Payment”) as compensation for his role as Chairman,
pro-rated for the remainder of 2012. Additional Payments will be payable as
earned in accordance with the Company’s customary payroll practice and shall be
subject to customary withholding. Additional Payments shall not be deemed to be
part of Base Salary for purposes of determining any bonus payable to Executive
under Section 5.2, but



--------------------------------------------------------------------------------

shall be deemed to be part of Base Salary for purposes of determining any
amounts payable to Executive under Articles 7 and 8. The Chairman shall be
equally entitled to any commensurate increases in compensation made to other
chairpersons or directors serving on the Board of ARH and ARAH.

4. Capitalized terms referenced but not specifically defined herein shall be
defined as they are defined in the Agreement.

5. All other terms of the Agreement shall remain the same and are not affected
by this Amendment.

6. This Amendment shall be governed by and construed in accordance with the laws
of the Commonwealth of Massachusetts, without giving effect to the principles of
conflict of laws.

7. This Amendment may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which, taken together, constitute
one and the same Agreement.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto
effective as of the Effective Date.

 

EXECUTIVE /s/ Joseph A. Carlucci Joseph A. Carlucci

 

 

AMERICAN RENAL HOLDINGS, INC. By:   /s/ John J. McDonough Name:   John J.
McDonough Title:   COO

 

 

AMERICAN RENAL MANAGEMENT, LLC By:   /s/ John J. McDonough Name:   John J.
McDonough Title:   COO

 

 

AMERICAN RENAL ASSOCIATES HOLDINGS, INC. By:   /s/ John J. McDonough Name:  
John J. McDonough Title:   COO

 

3